Exhibit 10.2

[ACB Letterhead]

September 30, 2015

Dear Pat:

We are pleased to make this offer of a position with Atlantic Capital as
Executive Vice President and Chief Financial Officer. Your appointment to this
position is subject to final approval of the Board of Directors. The opportunity
to build a premier southeastern corporate business and private banking
organization is exciting and we believe you are precisely the right person to
fill this critical role.

As Chief Financial Officer, you will report to me and be responsible for the
corporation’s treasury, asset and liability management, control, accounting,
budgeting and analysis, investor relations, and corporate real estate
activities.

Your starting salary will be $315,000 per year and you will be eligible to
participate in a performance based short-term cash incentive plan. At target
level the plan pays 30% of salary. You will also participate in a long term
incentive plan with a target level payout of 30% of salary. As soon as practical
following your employment, completion of Atlantic Capital’s pending merger
transaction and registration of the applicable equity incentive plan, subject to
Board Approval, you will receive an option for 50,000 shares at market when
granted and 7,000 shares subject to a restricted award. It is expected that the
stock option will have a 5 year ratable vesting schedule and a 10 year term and
the restricted award will have a 5 year cliff vesting schedule, each subject to
continued employment and other terms and conditions. The awards will be subject
to the terms and conditions established by the Compensation Committee as well as
the applicable equity incentive plan and award agreements. In the first pay
period after your start date, you will receive a signing bonus of $30,000.
Finally, as an executive officer, you will be covered under Atlantic Capital’s
Executive Change-In-Control Plan.

As we discussed, your start date will be determined based upon the close of the
merger for your current employer. To assist you with your relocation from
Raleigh to Atlanta, we will reimburse you up to $33,750 in expenses which has
been grossed up for taxes. We will also reimburse you for temporary housing in
Atlanta for up to 60 days.

We will provide you with a competitive package of benefits including, but not
limited to, health care coverage and a defined contribution retirement plan.

Your credentials and accomplishments are impressive and it will be a privilege
to have you on our executive management team.

 

Sincerely,     Accepted:  

/s/ Douglas L. Williams

   

/s/ Patrick Oakes

 

Douglas L. Williams

President & Chief Executive Officer

    Patrick Oakes  